PiNNey, J".
In Grever v. Culver, 84 Wis. 295, it was held ■that all the requirements of sec. 1696, R. S., are mandatory, and must be complied with before an assignment can operate to pass title to the assigned property as against creditors of the assignor. The certificates required by said section ■must be indorsed or written on the copy of the assignment; and the filing of a certificate by the officer to the effect specified, in no way connected writh the copy of the assignment, is not sufficient. The statute does not require that there shall be a certificate either by the officer attending upon the execution of the assignment or by the clerk of the court, to the effect that the copy of the assignment was filed in the office of such clerk by such officer. The addition to the •certificate mentioned of the statement, in the present case, that the copy of the assignment was filed in the clerk’s office by D. E. Jones, court commissioner, was superfluous, and ■could not operate to the prejudice of any one. The fact by whom filed may, no doubt, be proved by evidence aliwnde. As one of the duplicates was retained by the assignee, and the other, with the certificates mentioned, was filed in the ■office of the clerk of the circuit court, October 31,1897, with .all the necessary certificates indorsed thereon, it might well be certified by the court commissioner, as the evidence .shows was the case, “ that the foregoing [though a duplicate] was a true copy of the original assignment, and of the whole thereof,” etc. We think that the law was substantially complied with, and that the assignment was valid, and took effect immediately upon its being filed with the clerk of the circuit court. The finding of the trial court, in view of the uncontradicted evidence, “ jffiat no full and true copy ■of the assignment was ever filed in the office of the clerk of *657'the circuit court by the officer taking the same, in accord-ance with sec. 1695, E. S.,” cannot, therefore, be sustained.
It is not entirely clear just what view the trial court took of the case. The objection seems to rest, however, upon the ground that an exact duplicate cannot be considered- a copy, -even though it is certified to be a true1 copy, so as to be regarded as su.ch, within the statute. The objection seems to be hypercritical in the extreme, and destitute of any real merit. "We think that it ought not to defeat an assignment otherwise free from objection. This court, it is true, has uniformly required a strict compliance with the statute in respect to the execution, delivery, and certifying of assignments, and filing the same; but all objections heretofore sustained rested on some substantial and material defect. The view we have thus taken of the case is in accordance ■with the policy of the state, manifested by recent legislation in regard to the execution of assignments. Ch. 276, laws of 1893; and ch. 334,. Laws of 1897. It follows from these views that the defendant garnishee was not charge.-able, and that the judgment of the circuit court is erroneous.
By the Court.— The judgment of the circuit court is reversed, and the cause is remanded with directions to dismiss the garnishee proceedings.